10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00788-JLR Document 27-1 Filed 06/19/19 Page 1 of 2

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ALBERTA SMITH,

Plaintiff, No. C18-0788-JLR

OF LABOR, U.S. DEPARTMENT OF

. g\
{PROPOSED} |
R. ALEXANDER ACOSTA, SECRETARY t ORDER \\
LABOR,

Defendant.

 

 

THIS MATTER, having come before the Court upon Defendant’s Request to File
Opposition to Plaintiff's Motion for Leave to File Second Amended Complaint on June 19,

2019, and the record herein, and being fully advised,

IT IS HEREBY ORDERED that Defendant may file his Opposition to Plaintiff's

Motion for Leave to File Second Amended Complaint on June 19, 2019.

 

DATED this “2 day of Sune , 2019.
JAMES L. ROBART
United States District Judge
[PROPOSED] ORDER - 1 UNITED STATES ATTORNEY

(C18-0788-JLR) 1201 Pacific Avenue, Suite 700
Tacoma, Washington 98402
(253) 428-3800

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00788-JLR Document 27-1 Filed 06/19/19 Page 2 of 2

Presented by:

BRIAN T. MORAN
United States Attorney

/s/ Patricia D, Gugin

PATRICIA D, GUGIN, WSBA # 43458
Assistant United States Attorney

1201 Pacific Avenue, Suite 700
Tacoma, WA 98402

Telephone No. (253) 428-3800

Fax No. (253) 428-3805

E-mail: pat.gugin@usdoj.gov

Attorneys for Defendant

[PROPOSED] ORDER - 2
(C18-0788-JLR)

UNITED STATES ATTORNEY
1201 Pacific Avenue, Suite 700
Tacoma, Washington 98402
(253) 428-3800

 

 

 
